Citation Nr: 1231782	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  00-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for mixed headaches, chronic rhinosinusitis, hypertension, alopecia areata, high cholesterol and multiple chemical sensitivity, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984, and from September 1990 to June 1991.  She served in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 1999 rating decision.  The Board remanded this case in November 2003, March 2007, and July 2010 for additional development.  As will be discussed further in the duty to notify and assist section of this decision, the Board most recently remanded the Veteran's claim in an effort to locate additional service treatment records.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

It is noted that the issue of service connection for an intermittent cervical strain was previously listed, but in a November 2010 rating decision, the Veteran was awarded service connection for her cervical spine.  As such, this issue is no longer on appeal.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's hypertension either began during or was otherwise caused by her military service. 

2.  High cholesterol is considered to be a laboratory test result, and is not considered to be a "disability" for VA purposes.

3.  The Veteran's chronic rhinosinusitis is shown to have begun during active military service.  

4.  The Veteran's alopecia areata is a known diagnosis, which began years after she separated from service and has not been related to her military service by competent medical evidence.

5.  Multiple chemical sensitivity is not a recognized disability for VA disability purposes; and to the extent it is considered to be a "disability", the Veteran is already service connected for headache, the primary symptom she attributes to the multiple chemical sensitivity.


CONCLUSIONS OF LAW

1.  Criteria for service connection for chronic rhinosinusitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for mixed headaches, hypertension, alopecia areata, high cholesterol, and multiple chemical sensitivity, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011); 61 Fed. Reg. 20440, 20445 (May 7, 1996).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

It appears that some of the Veteran's service treatment records could not be located.  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In a case like this in which a claimant's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 
 
Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317. 

In October 1997, a claim was received in from the Veteran indicating that she had the following health problems, headaches, flu like feeling with adjustment disorder from the Persian Gulf.  She also indicated that she had a case of pneumonia while in the Persian Gulf.  She also sought service connection for hypertension.  

In January 1998, she added that she was experiencing migraine headaches, rash, upper respiratory problems, PTSD, high blood pressure, high cholesterol, stress, adjustment disorder, neck pain, sleep disturbance, sinus problems, and "all chemicals" (diesel fuel, insect repellent, nerve agent sarin and cyclosarin, anthrax shot, aviation fuel, JP-4, soot in tents, black smut from oil fires).  She also added that she was having problems with hair loss, isolation, depression, memory loss, and anger.

It is noted that he Veteran has since been service connected for a number of disabilities and she is currently in receipt of a total (100%) disability rating.  Nevertheless, several issues still remain on appeal and will be addressed below.

Hypertension

In September 1997, six years after separation, the Veteran filed a claim for service connection for hypertension, stating that she had recently been treated for high blood pressure, and asserting that she had first experienced hypertension while wearing protective gear during the Persian Gulf war.  

She also asserted that she had no family history of hypertension.  This assertion appears to be contradicted by the evidence of record.  For example, in a January 2000 treatment record, it was noted that the Veteran's father had died of hypertension; in a February 2001 VA treatment record it was noted that she had a positive family history for hypertension (in fact, the Veteran marked "all" when asked to specify which family member had hypertension); and subsequent treatment records have also noted that the Veteran had a family history of high blood pressure.  However, ultimately, the determination of whether or not the Veteran had a family history is immaterial to deciding whether service connection is warranted for hypertension, as the critical question is whether the Veteran's hypertension either began during or was otherwise caused by her military service.  Unfortunately, as discussed below, the weight of the evidence does not show that the Veteran's hypertension either began during or was otherwise caused by her military service, and for that reason, service connection will be denied for hypertension. 

Turning to the evidence, in April 1986, the Veteran presented for treatment complaining of elevated blood pressure for four days, but without a previous history of hypertension.  She was instructed to return if symptoms of hypertension developed or if additional elevated blood pressure readings were recorded.  The Veteran was seen the next day and her blood pressure was rechecked.  It was noted that she had no symptoms of hypertension at that time and it was thought that the previously recorded blood pressure at her command and the evening before were likely the result of situational blood pressure elevation.

In March 1990, the Veteran had normal blood pressure of 138/75.  She was called to active duty in September 1990, and in December 1990 when hospitalized for pneumonia her blood pressure was also normal (102/78).  As noted, only a few of the Veteran's medical treatment records have been obtained from during her deployment.  However, in June 1991, the same month that the Veteran was released from active duty, her blood pressure was recorded as 132/78 and there was no indication of any hypertension at that time.

Several years later, in a November 1995 VA treatment record, the Veteran specifically denied any history of hypertension.  

In December 1995, several years after her last stint of active duty, she was noted to have mildly high blood pressure, and in March 1996, she was diagnosed with hypertension and her blood pressure was noted to have mildly increased, and she was given blood pressure medication.  In September 1996, it was noted that the Veteran had hypertension and her blood pressure medication needed a refill.

In January 1998, the Veteran was seen by a social worker.  She reported that her blood pressure elevated the first time she put on her suit at MOPP level 4 (which reportedly occurred during a training exercise in Mississippi and involved headaches, she reportedly was not given any medication at that time, but told to drink water and her blood pressure went down), and she felt her blood pressure elevated each time she put on the MOPP suit while stationed abroad.  She reported being treated at the 5th Medical Evac Hospital in Dhahran for elevated blood pressure on two occasions, although there is no record of this.  Regardless, even if it is accepted that the Veteran had elevated blood pressure periodically while in service, there is no indication that hypertension was ever diagnosed (a conclusion which is supported by the fact that the Veteran denied having ever been diagnosed with hypertension in November 1995), and normal blood pressure was recorded around the time of separation.    

A soldier who reportedly served with the Veteran in the Persian Gulf wrote a statement in June 1998 indicating that her blood pressure elevated while in MOPP gear during scud attacks, although there was no indication that such knowledge was based on anything more than anecdotal evidence.

In July 1999, the Veteran underwent a VA examination at which she reported a history of mild hypertension since approximately 1990 without known hypertension related complications.  The examiner stated that the hypertension was essentially nonsymptomatic and diagnosed the Veteran with mild essential vascular hypertension, well-controlled with current management.  No opinion was provided as to the etiology of the Veteran's condition.

In her April 2000 substantive appeal, the Veteran asserted that she had experienced hypertension since Desert Storm, and noted that she took daily medication.  However, such a statement is directly conflicted by the evidence described, including the service treatment records which did not show hypertension (even at separation) and the fact the Veteran specifically denied hypertension in November 1995, several years after service.

While there is no dispute that the Veteran currently has hypertension, the fact remains that chronic hypertension was not diagnosed while the Veteran was in service or for several years thereafter.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
  
It is unclear how the Veteran or her friend would know that her blood pressure would rise whenever she put on her MOPP suit.  Yet, even if the lay statements are taken as an accurate report that the Veteran's blood pressure became elevated during certain stressful situations, a single episode of elevated blood pressure is insufficient to render a diagnosis of hypertension, and there is no indication that such an elevation was anything more than temporary.  In fact, the Veteran had normal blood pressure just prior to separation.  Moreover, the evidence suggests that it would have been temporary, as the Veteran had previously been shown to experience temporary elevated blood pressure (in 1986, when her blood pressure was described as "situational").  Yet, it appears the temporary rise in blood pressure in 1986 quickly resolved (as the evidence does not suggest that the Veteran was ever diagnosed with hypertension in service) and it is clear that the Veteran did not have chronically high blood pressure, as evidenced by the fact that when she was hospitalized in the Persian Gulf with pneumonia, she had a normal blood pressure reading.

As noted, the Veteran was not diagnosed with hypertension for several years after she left active duty, and no medical opinion is of record even suggesting that her hypertension either began during or was otherwise caused by her military service (either on active duty or active duty for training).  To the extent that the Veteran believes that her hypertension is related to her military service, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of her hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus between her hypertension and her military service.

Therefore, the criteria for service connection have not been met and the Veteran's claim is denied.  In reaching this conclusion, the Board acknowledges the regulations regarding undiagnosed illnesses.  See 38 C.F.R. § 3.317.  However, hypertension is a known clinical diagnosis and therefore those regulations do not apply to this condition. 

High cholesterol

The Veteran is claiming entitlement to service connection for high cholesterol, which is shown in her medical records.  

In a November 1995 VA treatment record, the Veteran denied any history of high cholesterol.  

In July 1999, the Veteran underwent a VA examination at which she was diagnosed with mild hypercholesterolemia.  In September 2000, it was noted that the Veteran was compliant with a low-sodium, low-cholesterol diet.  She was active and exercised daily.  The Veteran was diagnosed with hyperlipidemia.

However, while the Veteran is seeking service connection for high cholesterol, service connection is only warranted where the evidence demonstrates disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2006); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

The regulatory history for Part 4 of Title 38 of the Code of Federal Regulations states that "diagnoses of hyperlipidemia ... and elevated cholesterol ... are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address."  61 Fed. Reg. 20440, 20445 (May 7, 1996).  Service connection could be granted if the high cholesterol led to the development of an actual disability, but on its own, high cholesterol cannot provide a basis for a valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for high cholesterol is denied.  

Multiple chemical sensitivity, to include as due to an undiagnosed illness

In July 1997, the Veteran was sent a letter informing her that it had been determined that her unit was near Khamisiyah, Iraq in early March 1991, when demolitions of Iraqi weapons took place.  As a result, some nerve agents including sarin and cyclosarin might have been released into the air.

In January 1998, the Veteran was seen by a social worker, at which time she reported having been exposed to numerous chemicals, including diesel fuel, insect repellent, nerve agent sarin and cyclosarin, anthrax shot, aviation fuel, JP-4, soot in tents, and black smut from oil fires.  She indicated that the gasoline smell at service stations now caused her to get headaches and nausea.

In July 1999, the Veteran underwent a VA examination at which she reported having experienced a history of multiple chemical sensitivity since her return from the Persian Gulf War.  She stated that exposure to gasoline fumes caused headaches, but specifically denied any other symptoms of multiple chemical sensitivity syndrome.  The examiner diagnosed her with multiple chemical sensitivity syndrome.

It is noted, that the main symptom which the Veteran references with regard to "multiple chemical sensitivity syndrome" is headaches.  However, she is already service connected for a headache disability.  The Board notes that when a claimant makes a claim, she is essentially seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, when the Veteran claimed multiple chemical sensitivity, but reports that the manifestation of the syndrome was headaches, VA is concerned primarily that the headaches are addressed.  However, in doing so, the Board must remain conscious that VA regulations caution that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

Here, the Veteran is service connected for headaches and she has asserted that headaches are the main symptom of her multiple chemical sensitivity.  As such, the Board concludes that the separate grant of service connection for headaches effectively subsumed her later claim for a disability (however classified) manifested by headaches.

As such, the claim for multiple chemical sensitivity is denied.




Chronic rhinosinusitis

In January 1998, the Veteran reported that she had pneumonia in December 1990 as a result of the temperature variations in Saudi Arabia.  She stated that she developed sinus problems because of the dust, and reported being treated at the 5th Medical Evac Hospital in Dhahran for sinusitis and pneumonia.

A soldier who reported serving with the Veteran in the Persian Gulf wrote a statement in June 1998 indicating that he recalled taking her to the 5th Evac Hospital for pneumonia; and records from the 85th Evac Hospital from December 26, 1990, confirm that the Veteran was diagnosed with vasomotor rhinitis and probable pneumonia.  She was noted to have sinus drainage and to be on Dimetapp and Sudafed.  In January 1991, it was noted that the sinusitis and upper respiratory infection were resolving and the Veteran had finished antibiotics.

In July 1999, the Veteran underwent a VA examination at which she reported developing problems with her nose and sinuses while in Desert Storm, where she alleged being exposed to smog, dust and smoke.  She stated that she began experiencing nasal obstruction, midfacial pain and drainage; and had been treated with antibiotics, decongestants, and other drugs without a lasting or prominent persistent benefit.  She was on steroid spray, but did not use it regularly.  The Veteran was diagnosed with chronic rhinosinusitis, although a CT scan of the Veteran's sinuses revealed normal paranasal sinuses.  In her April 2000 substantive appeal, the Veteran asserted that she was treated for sinus problems, headaches, and pneumonia while in Saudi Arabia.  She stated that she took daily medication for her sinuses.  However, minimal, if any, treatment appears to have been provided to the Veteran in a number of years for any sinus problems, although she has at times complained of sinus headaches.  

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496   (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra.

Here, the evidence shows that the Veteran began experiencing sinus problems in service.  She has credibly related that her symptoms began in service and have continued to the present time.  Moreover, based on the Veteran's credible reports of symptoms which she had reported experiencing since service, a VA examiner in 1999 diagnosed her with chronic rhinosinusitis.

While it is unclear that the Veteran continues to have many sinus problems, the Court has held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Here, the Veteran reported experiencing considerable problems with her nose and sinuses while in the Persian Gulf region, and based on those reported symptoms, a VA examiner diagnosed chronic rhinosinusitis during the course of her appeal.  As such, the evidence of record shows the diagnosis of an ascertainable chronic disability during the course of the Veteran's appeal, the onset of which was linked to the Veteran's military service by credible evidence.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.  Another remand of this case, regarding this issue, is simply not warranted.     



Alopecia areata, to include as due to an undiagnosed illness.

In January 1998, the Veteran wrote a statement that she had experienced a problem with hair loss over the previous few months.  In June 1998, a soldier, who reported serving with the Veteran in the Persian Gulf, wrote a statement indicating that the Veteran had lost hair, but provided no indication that such a condition had existed since service.  In fact, the friend wrote about taking the Veteran to the hospital for pneumonia while in service, yet, did not mention hair loss occurring in service, suggesting that the hair loss began occurring in the years after separation.  

In January 1998, the Veteran was seen by a social worker who noted that she had hair loss in patches, but there was no indication that it had begun in service.  

At a skin VA examination in July 1999 it was noted that the Veteran had two areas of bilateral frontal alopecia areata but no other abnormal skin findings.  At a General Medical VA examination in July 1999, the Veteran reported a history of alopecia areata of bilateral frontal regions since approximately 1991, following her return from the Persian Gulf region.  She denied having received any treatment for the condition.  The examiner diagnosed alopecia areata of the bilateral frontal regions, but provided no statement as to the etiology of the alopecia areata.  It is noted that the examiner did not endorse the Veteran's assertion that the hair loss had begun during her military service.

Subsequent treatment records have continued to show a diagnosis of alopecia areata.  In March 2000, the Veteran was seen by a private doctor who stated that since her initial visit she had been seen on several occasions for her scalp condition with improving and re-growth of hair and no new areas or alopecia.

As noted, lay testimony is competent to establish the presence of observable symptomatology, such as loss of hair, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran has indicated that she began losing hair after returning from service, which is something she would be competent to report.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

 Here, there is no record of any alopecia areata or hair loss described in the service treatment records which are of record.  Moreover, in filing her claim in 1998, the Veteran stated specifically that she had only experienced hair loss over the previous few months, yet at that time she was years removed from military service.  The Veteran subsequently reported at the 1999 VA examination that she had been losing her hair since 1991.

These two statements are mutually incompatible; and the Board will thus turn to the additional evidence of record to evaluate the weight to be afforded to the Veteran's statements.  As noted, a friend who served with the Veteran wrote a letter indicating that the Veteran had lost hair, but while he discussed several symptoms which the Veteran experienced in service, hair loss was not one of them.  This omission tends to weigh against a finding that the Veteran began experiencing hair loss in service.

In a lengthy discussion of the Veteran's symptoms in January 1998, a social worker noted that the Veteran had been losing hair in patches, but there was no indication that it had begun while the Veteran was on active duty or shortly thereafter.  It is noted that in listing the Veteran's diagnoses, the social worker wrote statements such as "Sinus problems, Saudi Arabia" or "pneumonia, Saudi Arabia" but only listed "hair loss in patches" failing to attribute it to the Veteran's time in the Persian Gulf region.  This also weighs against the conclusion that the Veteran's alopecia areata began during, or soon after, her military service.

Furthermore, in March 2000, a private doctor wrote that the Veteran had initially been seen in January 1998 for alopecia areata.  However, no treatment records prior to 1998 discuss hair loss, and it is inconceivable to the Board that the Veteran would have waited years to seek treatment for hair loss.     

As such, the Board simply does not find the Veteran's statements to be sufficiently credible to establish that she began losing her hair shortly after service.  The first medical evidence of hair treatment is in 1998, more than six years after the Veteran separated from service.  Additionally, no medical professional has even suggested that the Veteran's alopecia areata either began during or was otherwise caused by her military service.  As such, service connection for alopecia areata is denied.

In reaching this conclusion, the Board notes that alopecia areata is a known clinical diagnosis and therefore it is not contemplated by 38 C.F.R. § 3.317. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a series of letters, including one dated in May 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, she filed her claim at a time before the VCAA had been enacted.  Since that time, the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have Social Security Administration (SSA) records.  The Veteran was scheduled to testify at a hearing before the Board, but she failed to appear.

A number of service personnel records and service treatment records have been obtained, although it would appear that some of the Veteran's service treatment records from her most recent stint on active duty have regrettably, with the exception of several records supplied by the Veteran, not been located.  VA has undertaken considerable meaningful development in an effort to obtain the records.  The National Personnel Records Center (NPRC) was contacted, as were the Veteran's reserve units (both the 321st Material Management Center (later changed to the 321st Sustainment Brigade) and the HHC 377th Tacacom (later changed to the 377th TSC)), and the Louisiana State Adjutant General's office (who informed VA that any records for the Veteran had been sent to NPRC).  Appropriate follow-up efforts were also made to contact any locations suggested by the aforementioned record depositories.  For example, the Board remanded the Veteran's claim to search for any records from the 85th evacuation hospital when it became apparent that the Veteran had been treated there, as opposed to at the 5th evacuation hospital as she and a friend had suggested.

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Board concludes that such a search would be futile as the numerous searches conducted by VA have failed to locate any additional records.  Therefore, an additional remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board acknowledges that when Federal records are unavailable, VA has a duty to notify the Veteran either orally or in writing.  See 38 C.F.R. § 3.159(e).  In this case, it is unclear whether this notice took place, as no record of any letter was found in the Veteran's claims file.  However, it is clear that the Veteran was aware of VA's inability to obtain her service treatment records, as her representative acknowledged the inability to locate the records in a July 2012 statement and no additional records were submitted by the Veteran.  As such, any failure to notify the Veteran is at most harmless and no prejudice has been alleged.  In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  
 
While a medical opinion has not been obtained with respect to the Veteran's claims for service connection for alopecia areata, hypertension or high cholesterol, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's assertions, that her currently diagnosed alopecia areata and hypertension began in service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  With regard to the claim for high cholesterol, the claim is being denied as a matter of law, and therefore an examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for chronic rhinosinusitis is granted.

Service connection for mixed headaches, hypertension, intermittent cervical strain, alopecia areata, high cholesterol and multiple chemical sensitivity, to include as due to an undiagnosed illness, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


